EXHIBIT 10.19
Base Salaries for Fiscal Year 2009, Cash Bonuses and Equity Compensation Awards
for Fiscal Year 2008

                                      2009   2008   Stock Option(1)   Restricted
Stock Name and Title   Salary   Bonus   Grant (shares)   Award(2) (shares)
 
                               
N. Anthony Coles, M.D.
President and Chief Executive Officer
  $ 650,000     $ 625,000       105,000       15,000 (3)
 
                               
Laura A. Brege
Executive Vice President and Chief Operating Officer
  $ 452,600     $ 187,425       49,000       7,000  
 
                               
Gregory W. Schafer(4)
Former Vice President and Chief Financial Officer
  $ 300,000     $ 102,900       —       —  

 

(1)   One-eighth of the shares subject to the stock options will vest on the six
month anniversary of the date of grant and the remaining shares will vest in
equal monthly installments over the following 42 months.   (2)   One-third of
the shares subject to the restricted stock award will vest on the one year
anniversary of the date of grant and the remaining shares will vest in two equal
installments on the second and third anniversaries of the date of grant.   (3)  
Dr. Coles also received a restricted stock award of 20,000 shares pursuant to
the amendment of his employment agreement. The terms of the award are described
in the Current Report on Form 8-K with which this exhibit is filed.   (4)   As
previously disclosed, Mr. Schafer resigned as Vice President and Chief Financial
Officer effective January 5, 2009. His annualized salary for 2009 is the same as
for 2008.

 